Citation Nr: 1714265	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  11-15 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for diabetes mellitus.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a disability manifested by high cholesterol.

5.  Entitlement to service connection for residuals of a right knee injury.

6.  Entitlement to service connection for a disability of the urinary tract.

7.  Entitlement to a rating in excess of 10 percent for hypertension.

8.  Entitlement to a rating in excess of 10 percent for allergic rhinitis.

9.  Entitlement to a compensable rating for left varicocele.
10.  Entitlement to a temporary total rating for convalescence following September 2014 surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to August 1980, and from May 1990 to March 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2010, June 2011 and December 2014 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issues of service connection for diabetes mellitus (on de novo review), sleep apnea, a disability manifested by high cholesterol, residuals of a right knee injury, and a disability of the urinary tract, and seeking increased ratings for allergic rhinitis and left varicocele are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

FINDINGS OF FACT

1.  A final August 2007 rating decision confirmed and continued a May 2006 rating decision denial of service connection for diabetes mellitus, essentially on the basis that such disability was not shown to be related to the Veteran's service or to be secondary to a service-connected disability.

2.  Evidence received since the August 2007 rating decision tends to show that the Veteran's diabetes mellitus may be secondary to a service-connected disability; relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's cardiac catheterization in September 2014 is not shown to have required a month of convalescence.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and a claim of service connection for diabetes mellitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  A temporary total rating for convalescence following cardiac catheterization in September 2014 is not warranted.  38 C.F.R. § 4.30 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in October 2007, July 2008 and June 2014, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and VA medical records have been secured.  He was afforded an examination in connection with the claim regarding diabetes.  [Notably, in a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously finally denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).]  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) a RO official or VLJ who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the October 2016 hearing, the undersigned identified the issues, and what is necessary to substantiate the claims.  The Veteran was advised that new and material evidence was needed to reopen a previously finally denied claim before such claim could be considered on the merits, and of the definition of new and material evidence.  He was provided a 30 day abeyance period to submit evidence of restrictions he was under following the surgery in September 2014.  No such evidence was received.  A deficiency in the conduct of the hearing is not alleged.

Factual Background, Legal Criteria, and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent regarding diabetes mellitus.

VA outpatient treatment records show that in November 2005 it was noted that the Veteran was to be placed on a diabetes mellitus regimen.  The assessment was diabetes mellitus, new diagnosis.  

On January 2006 VA diabetes mellitus examination, onset of the disease in August 2005 was noted.  

A May 2006 rating decision denied service connection for diabetes mellitus on the basis that it was not related directly to service, and not shown to be secondary to the Veteran's service-connected hypertension.  He was notified of the decision, and did not appeal it.  Following his request for reconsideration of the decision, an August 2007 rating decision confirmed and continued the May 2006 rating decision. 

In September 2014 the Veteran underwent cardiac catheterization at a private facility.  It was noted that he was seen for complaints of chest pain at another facility in May 2014.  He had an abnormal electrocardiogram.  August 2014 cardiac cath showed non-obstructive coronary artery disease.  Percutaneous coronary intervention was attempted but unsuccessful due to suboptimal guide support and the Veteran was referred to this facility, where stenting was successful.  

On September 2016 VA diabetes mellitus examination, the Veteran stated that his symptoms began in 2003.  The diagnosis was diabetes mellitus, type II.  The examiner reviewed the record and opined that it was less likely than not that diabetes mellitus was proximately due to or the result of his hypertension.  It was noted that diabetes mellitus occurs due to pancreatic insufficiency or insulin resistance in the body resulting in uncontrolled blood sugar levels.  The examiner added that hypertension is not an established risk factor for uncontrolled blood sugars and therefore is less likely to cause diabetes mellitus type 2.

At the hearing before the undersigned, the Veteran testified that when he was placed on medication for hypertension, he was advised that it could cause diabetes.  He acknowledged that following the cardiac catheterization in September 2014 he was able to walk and work out, and was returned to full duty when seen in follow-up three weeks following the procedure.  He indicated he would submit records showing his functional restrictions following the procedure.  No such records were received.  In October 2016, he submitted articles on hypertension and diabetes.  One noted that uncontrolled high blood pressure can lead to a metabolic syndrome.  Another noted that high blood pressure can lead to and worsen complications of diabetes. 

	Claim to Reopen 

When there is a final rating decision denial of a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection for diabetes mellitus was last denied by an August 2007 rating decision, confirming a May 2006 rating decision denial of service connection on the basis that such disability was not shown to be related to the Veteran's service or to his service-connected hypertension.  He was notified of the rating decision, and did not appeal it; and it became final.  38 U.S.C.A. § 7105.

Accordingly, for evidence received since the last prior final rating decision to be new and material (relate to the unestablished fact necessary to substantiate the claim), warranting reopening of the claim, it would have to tend to show that the Veteran's diabetes mellitus is either directly related to his service, or that it was caused or aggravated by a service-connected disability.

The evidence of record at the time of the August 2007 rating decision included service treatment records, VA outpatient treatment records and the report of a March 2006 VA examination, none of which showed that diabetes was manifest in service or within one year following the Veteran's separation from service, or that it was secondary to his service-connected hypertension.  

Based on such record the August 2007, unappealed and final (see 38 U.S.C.A. § 7105), rating decision continued a May 2006 rating decision denial of service connection for diabetes mellitus on the basis that such disability was not shown to be related to the Veteran's service/a service-connected disability.  Consequently, new and material evidence to reopen the claim is required before it may be considered de novo.

The evidence received since the August 2007 rating decision includes VA outpatient treatment records, the report of a VA examination, hearing testimony, and medical articles submitted by the Veteran.  While a VA examiner opined in September 2016 that it was less likely than not that the Veteran's diabetes is related to his hypertension, the Veteran subsequently submitted medical articles suggesting that there is such a link, and testified that a medical treatment provider told him that a medication prescribed for his hypertension could cause diabetes.  This evidence directly addresses unestablished facts necessary to substantiate the claim of service connection for diabetes mellitus, and (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade) raises a reasonable possibility of substantiating the claim.  Accordingly, the additional evidence is new and material, and the claim of service connection for diabetes mellitus must be reopened.  De novo consideration of the claim is addressed in the remand below.

Entitlement to Temporary Total (convalescence) Rating under 38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

During the October 2016 hearing before the undersigned, the Veteran testified that following the September 2014 catheterization, he was told to avoid straining himself and to avoid heavy lifting.  He acknowledged that he was able to walk and work out.  He testified that when he was seen in follow-up three weeks after the procedure, he was released to full duty.  He was provided a 30 day abeyance period to submit evidence of restrictions he was placed under following the September 2014 procedure; no additional evidence was received.  

While the Veteran may have been somewhat limited for a period of time after the catheterization, given that he was able to exercise and walk, there is nothing in the record indicating that at least one month of convalescence was required following the September 2014 procedure.  By his own sworn testimony he was able to walk and work out following the procedure, and was returned to full duty when seen in follow-up three weeks following the procedure.  Accordingly, the preponderance of the evidence is against the claim for a temporary total convalescence rating under 38 C.F.R. § 4.30, and the appeal in the matter must be denied.


ORDER

The appeal to reopen a claim of service connection for diabetes mellitus is granted.

The appeal seeking a temporary total rating for convalescence (under 38 C.F.R. § 4.30) following cardiac catheterization in September 2014 is denied.


REMAND

The Board finds that further development of medical evidence is necessary prior to de novo consideration of the reopened claim of service connection for diabetes mellitus.  A September 2016 VA examiner opined that it was less likely that hypertension caused diabetes.  Thereafter, in October 2016 the Veteran testified that when the medication (Norvasc) was prescribed for his hypertension, he was told that its use could lead to diabetes; he also submitted medical treatise evidence in support of his theory of entitlement.  The opinion by the September 2016 examiner obviously did not encompass consideration of the Veteran's hearing testimony and submissions, and is therefore inadequate for rating purposes.  The provider also did not whether the Veteran's service-connected coronary artery disease with hypertension aggravated his diabetes.

Regarding the rating for allergic rhinitis, the May 2015 VA sinusitis examination did not include findings regarding whether or not the Veteran has nasal polyps, and is, therefore, inadequate for rating the rhinitis.  

Regarding the rating for left varicocele, the Veteran testified that he is in constant pain and wears a support all the time.  

In light of the foregoing, and the allegations that allergic rhinitis and left varicocele have increased in severity, a contemporaneous examination to assess these disabilities is necessary.

The AOJ denied service connection for sleep apnea, pes planus, a disability manifested by high cholesterol, residuals of a right knee injury, and a disability of the urinary tract, as well as an increased rating for hypertension in December 2016.  The Veteran submitted a notice of disagreement in January 2017.  A statement of the case (SOC) has not been provided in response.  When a SOC is not issued following a timely filing of a NOD, the Board is required to remand the case for such action.  Manlincon v. West, 12 Vet. App. 238 (1999).  [Thereafter, such claims will be before the Board only if the Veteran perfects the appeals by timely filing a substantive appeal.]

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for allergic rhinitis and left varicocele since 2016.  He should also be asked to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified. 

2.  The AOJ should thereafter arrange for the record to be returned to the physician who provided the September 2016 opinion for review and an addendum advisory medical opinion regarding whether it is at least as likely as not (a 50% or higher probability) that the Veteran's diabetes mellitus was caused or aggravated (the opinion must address aggravation) by his service-connected coronary artery disease with hypertension, to include as due to medication as prescribed for such disability, such as Norvasc.  The opinion must reflect consideration of, comment on, the Veteran's testimony and treatise evidence he submitted, noted above. If that physician is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.

The consulting provider must include rationale with all opinions.

3.  The AOJ should arrange for an ear, nose and throat examination of the Veteran to assess the severity of his allergic rhinitis.  The examiner should specifically note whether or not the Veteran has nasal polyps.  

4.  The AOJ should also arrange for a genitourinary examination of the Veteran to assess the current severity of his left varicocele.  All pertinent findings should be described in detail.  The examiner should note any related functional limitations, and should comment on the Veteran's reports of constant pain and use of a support.

5.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

6.  The AOJ should issue an SOC addressing the issues of service connection for sleep apnea, pes planus, a disability manifested by high cholesterol, residuals of a right knee injury, and a disability of the urinary tract, and seeking an increased rating for hypertension.  The Veteran should be reminded that these matters will be fully before the Board only if he perfects his appeal by timely filing a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


